Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 8/4/2022 with a priority date of 1/16/2020.
Claims 1-6, 8-13, 15-19 and 21-23 are currently pending and have been examined, and claims 7, 14 and 20 are cancelled.
Claims 1-6, 8-13, 15-19 and 21-23 overcome the art of record. 
Claims 1-6, 8-13, 15-19 and 21-23 overcome the prior Examiner Objection.
Claims 1-6, 8-13, 15-19 and 21-23 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, 15-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 1-6 and 21 are directed to a system and claims 8- 13 and 22 are a method and claims 15-19 and 22 are a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 because the claims are directed to an abstract idea, fail to amount to a practical application and fail to amount to significantly more.
Step 2A: 
Prong 1: The claims include the abstract concepts of  obtaining exposure data characterizing a user’s interaction with advertising during a campaign, categorizing the users based on the exposure data, obtains sales data characterizing purchase behavior, categorizing users in to sales clusters based on sales data where the clusters include in-store purchase clusters and online purchase clusters, defining a control group with the same exposure and sales, randomly add user again from the control group in the number of users is less than a threshold and compare purchase data to determine an effect of the advertising campaign. The effect of the advertising campaign is presented in at least on table, graph, chart or heat map.
Dependent claims further define exposure data, sales data, similarity between groups of customers, using k-means to group users and adding users to the test group. Essentially, the steps describe organizing users in to bins based on exposure to advertising and clustering purchase behavior for the purpose of measuring the effect of advertising on user categories then displaying the results. 
These concepts clearly fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is not integrated into a practical application because The claims merely recite the additional elements of  processors and memory devices. At best the step utilize computers at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Examiners finds the dependent claims fail to add any additional elements.
The claims also include the additional element of a graphical user interface the displays the results, is considered to be both adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides a series of steps that describe abstract concepts along with computerized devices that implement the abstract concepts in a technological environment, which does no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of processor, memory devices or CRM amounts no more than adding the words “apply it”. The order combination and additional elements are no more than general linking the abstract concepts to an environment, which is far from particular.
The claims gather data about exposures and purchases and utilize computers and graphical interfaces in their ordinary capacity to gather data (i.e. organize users in to categories) and display the results. Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer system. For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).
Although, performing the step during the campaign along with the ordered combination of steps adds a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, and manipulating data for the business process of measuring the effect of advertising. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. 
Presenting the effect of the advertising campaign to the GUI improves the business process not the computer or interface. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.

Reasons for Overcoming the Art of Record
The paragraphs cited below correspond to the PGPUB. The claims categorize a user in to a plurality of exposure bins, such as 10 bins based on an exposure score at [0052] then categorize the user into one of a plurality of sales cluster based on sales feature data, such as similar purchase behavior. The examples in the specification show the users in a singular exposure bin and multiple clusters. For example, exposure bin 1, online sales cluster 1 and store sales cluster 1 at [0060]. However, there is general support for what is claimed. Based on [0059] the users are also labeled as having been exposed or having not been unexposed, which is used in the next step. Further, the specification discloses that steps are performed for a plurality of users, which results in a corpus of users that are assigned into the appropriate exposure bins and sales clusters.
Next, the claims define a control group of unexposed users that are categorized in the same exposure bins and sales clusters as exposed users. So, the control group is defined as users labeled as not exposed that have exposure bins (plural) and sales clusters (plural) that are the same as a group of exposed users. Examiner notes that the user in the prior limitation is a plurality of exposure bins and one sales cluster. 
The number of users in the control group is less than a threshold, so there is not a sufficient amount of control group users to compare purchase data to test group of exposed users at [0061-0062]. Figure 5 shows the step 504 that adds users based on a threshold. Paragraphs [0065] of the PGPUB discloses if the number of users in the control group is greater than or equal to a threshold number then the number of users in the control group is sufficient to reliably compare the test group to the control group and the method moves to step 560. “If the number of users is less than the predetermined user threshold, the group will not be compared and used for comparison purposes.” 
Paragraph [0066] discloses an additional comparison, which is not claimed, that adds users to the control group so the number of users in the control group is equal to the number of users in the test group. Paragraph [0067] discloses performing bootstrapping, randomly selecting replacement users to be added into the control group data from the corpus of users that are assigned into the appropriate exposure bin, online sales cluster and store sales cluster. These sampling techniques are also not claimed.
Support for adding users based on a threshold is in paragraphs [0068], which discloses if the number of users in the control group is below threshold then “sample replacement users into the control group by randomly selecting one of the unexposed users that is already included in the control group and adding this sampled unexposed user (again) into the control group”, thus creating a synthetic control group described at [0070]. The only reasonable interpretation, in view of the specification and the combination of limitations, is that the source of the added users is the users already in the control group and the number of added users is exactly enough to meet the threshold.  
For support applicant cites [0068-0069] from the originally filed specification, which describes iteratively repeating Figure 5, which is similar to bootstrapping. Bootstrap is a resampling method where large numbers of samples of the same size are repeatedly drawn, with replacement, from a single original sample. Bootstrapping would randomly replace users in the groups after each iteration. A user could be used multiple times, but it would be in different iterations. With bootstrapping there is a size and the selection is random so for each selection in the control group there is selection in test group, so the numbers of user in each group would be same. The claim recites adding users to the control group when the number of users in the control group is less than a threshold, which is different than a setting a sample size for bootstrapping, and claims do not recite repeating anything, thus the claims to not read on bootstrapping.
The art of record does disclose that randomly adding users to the control group that are already in the control would make the groups sufficient to stably and reliably compare the groups. As can be appreciated, adding users already in the control group twice would count the user’s purchase data twice, and while the count of user in the control group is increased, the number of unique users has not changed. For comparison purposes it would seem likely that if the number of unique users in the control group is still below a minimum threshold then the results of the comparison could still be unreliable, unstable or misleading. The art of record discloses other techniques to improve the comparison, such as bootstrapping and weights to account for difference between control groups and test groups so the portions of users having different demographic attribute converge. Th art of record also discloses selecting additional users from a higher granularity of user data when the number of users is below a threshold or multiplying the control group by an adjustment factors so the number of users in the control group and the test group appear to be the same quantity. NPL discloses resampling user’s multiple times in the context of repeating the experiment on the same user, which is a different concept. 

Art of Record
Bernard et al. (U.S. 2015/0134532): discloses placing user’s in to segments based on user attributes and comparing the effect that advertising has on purchasing for exposed users in a test group and unexposed users in a control group. See Final OA dated 8/31/2021.
Fordyce III et al. (U.S. 2011/0093324 A1): disclose specific types of purchase behaviors and interfaces. See Final OA dated 8/31/2021.
Opie et al. (U.S. 2014/0236706): discloses using control groups to compare the effective of advertising on control groups, where the purchase behavior is before and during the campaign. Opie also discloses other types of exposure data, behaviors and groups, which are in then dependent claims. See Final OA dated 8/31/2021. 
Fayyad et al. (U.S. 7,424,439): discloses clustering users purchasing behavior using K-means via off-the-shelf products. See Final OA dated 8/31/2021.
Lou et al. (U.S. 2017/0132658): discloses that the control group should be no less than 10% the size of the test group, which is a predetermined threshold. Initially, Lou places 10% in the control group then tracks the advertising shown to the test group. Lou is determining whether the control group is greater or less than 10%.  Lou further discloses a counter that keeps a count that reflects a different between the number of users in the test group and the number of users in the control group. The counter determine whether the number of users in the control group is the same as the number as the test group (i.e. greater or less than), which results in adding users to the control group during the campaign as users in the test group are exposed to the advertisement. The users are not already in the control and the added users are new users from the corpus of user. See Final OA dated 8/31/2021.
Sinha 2019/0156359: discloses providing an estimate of the effectiveness of a site-wide action where no control group exists within the data subsequent to implementation of the site-wide action. In some examples, a method may include identifying a treatment group based on a modified treatment period, selecting a control group from a control period prior to the modified treatment period, and performing a modified difference-in-differences (DiD) estimation for a metric based on the modified treatment period, the treatment group, the control period, and the control group. 
Kellman US 2017/0111461 and Jolley USC 2010/0306032: disclose additional examples of offline purchases, and offline purchases, as well as clusters.
Sheppard et al. (U.S. 2017/0193529): discloses bootstrapping to create test groups and control groups. Users are randomly added to each group having different attributes, which results in groups having different portions of users having an attribute, such as males and females. Different weights are applied to each category of users in each of the groups on each iteration so the proportions of users converge, which aligns the proportions for each category of interest to be equal to each other.
Rao et al. (U.S. 2016/0019580): discloses a threshold sample size and if the sample is smaller than the threshold then a higher level of granularity is used. For examples, there are not enough people in the panel that fall into the male, ages 35-39 (M35-39) demographic group so the age range is increased to M30-45.
Bruich  (U.S. 2014/0114748): discloses pseudo-control groups and if the number is to small then users are added from a corpus that did not meet the target criteria and/or users that lack some of  the behavior and exposure data. Bruich also discloses randomly or pseudo-randomly assigning or selecting users to groups. 
Levinson et al. (U.S. 2017/0068987): discloses if number of users in test or control is not comparable then scaling the number of users in the group such that the scaled number is equal to the number of users in the corresponding group. Levinson also discloses that users are randomly added but not that user in the groups are randomly added again from user already in the group. 
Abhishek et al. (U.S. 2018/0101885): discloses bootstrapping and A/B test by drawing a random sample of size N from a control group for each iteration. See, [0082-0089].
VanLandeghem et al. (U.S. 2021/0357374): discloses a limitation that data cannot be extracted (even when aggregated) for less than a threshold number of individuals (e.g., 50 individuals). In some examples, the data cannot be extracted when one or more additional sample size criteria are not satisfied. Accordingly, if the particular metric being sought includes less than the threshold number of individuals and/or impressions, the data aggregator will not provide such data. See, [0057].
Beasley, W. H., & Rodgers, J. L. (2009). Resampling methods. In R. E. Millsap & A. Maydeu-Olivares (Eds.), The Sage handbook of quantitative methods in psychology (pp. 201–229). Sage Publications Ltd.: discloses resampling methods.
Lewis et al. US 10,445,312 discloses randomly adding to either a control group or test group but not selecting from the existing groups.
D’Souza et al US 2018/0239824 discloses randomly adding to either a control group or test group to meet a group threshold but not selecting from the existing groups.
Piepgrass et al. US 2015/0046528 discloses randomly adding user to control and test groups were the group sizes are approximately equal but not selecting from the existing groups.
Lewis  US 10,387,921 discloses the issues with control groups and offers random, pseudo-random, or arbitrary models.

Response to Arguments
Regarding the rejection under 34 USC 103: Applicant’s arguments are moot.
Regarding the rejection under 34 USC 101: The rejection set forth above explains the abstract concept in the language of the claims the considers the additional elements of a computing device, memory device, processor and GUI under Prong 2 and Step 2B. Therefore, Examiner has met the requirements per the 2019 PEG.
The claims clearly fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations). The claims are obtaining user interaction with advertising, categorizing users, obtaining sales feature data characterizing the user’s purchase, categorizing sales as in-store or online, defining a control group, and replacing users in the control groups for the purpose of comparing purchase data from the exposed group to purchase data from the control group and presenting the effect of the advertising campaign, which includes presenting whether the advertising caused additional purchases.
Claim 1 of Example 37 provided a GUI and automatically moved the most used icons to a particular position, which was found to be an improvement to the interface. In contrast the claims at issue in this application use a GUI as a tool to display results as a table, a graph, a chart or a heat map about the effect of an advertising campaign, which is an improvement to advertising, marketing or sales activities or behaviors.
Claim 1 of Example 42 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. In contrast the claims at issue in this application present, via a graphical user interface of a display…a table, graph, chart or heatmap.
The analysis under 35 USC 101 does not considered novelty or non-obviousness. Under Step 2A Prong 2, the analysis evaluates the additional elements other than those that describe the abstract concept, such as those related to technology, in combination with the abstract concepts to which the claims are directed. The steps of obtaining, categorizing data, defining, adding users and comparing are abstract ideas, and the additional element of a processor and database amount to adding the words “apply it” and presenting a graphical user interface that displays results in a table, a graph, a chart or a heat map is considered general linking and/or insignificant activity. These additional elements fail to provide an ordered combination that amounts to meaningful limitations. Simply put, the claims offer gathering data (obtaining) and organizing the data (categorizing, defining a control group and comparing) to arrive at the effect of an advertising campaign based on purchases which are made in-store or online, which is presented via a table, a graph, a chart or a heat map. The focus of the claims is on selecting certain information, analyzing it by clustering the information into categories, and presenting the results of the analysis, which are aspects that are abstract. It is unreasonable to even assert that the use a computing device, memory device and processor to gather and organize data and the use of a GUI to present are improvements to computers or interfaces.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688